Case: 13-41200      Document: 00512788802         Page: 1    Date Filed: 10/01/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41200
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 1, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MAYRA LOPEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:10-CR-1420-3


Before JONES, BENAVIDES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Mayra Lopez appeals the sentence imposed on remand. The district
court originally sentenced her to 135 months for conspiring to launder money
(Count 10) and 120 months for engaging in monetary transactions in property
derived from unlawful activity (Count 11). The sentences were concurrent for
a total of 135 months, at the bottom of the advisory guideline range. However,
due to uncertainty about the specific crime underlying the jury verdict on the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41200     Document: 00512788802     Page: 2   Date Filed: 10/01/2014


                                  No. 13-41200

conspiracy count, we remanded for resentencing on Count 10 and the
application of the 10-year mandatory maximum sentence of 18 U.S.C. § 1957
rather than the 20-year maximum of 18 U.S.C. § 1956. United States v. Alaniz,
726 F.3d 586, 619 (5th Cir. 2013).
      On remand, after an offense-level reduction not at issue, the revised
guideline range was 108 to 135 months. The district court resentenced Lopez
to 120 months on Count 10, but made the sentence partially consecutive to the
120-month sentence on Count 11 so that the total sentence was again 135
months, which was the top of the revised guideline range.
      Lopez contends that the 135-month sentence exceeds the 120-month
statutory maximum sentence and that the sentence was vindictive. Lopez
objected generally to the reasonableness of the sentence, but she did not raise
either of the arguments she now raises on appeal. Therefore her claims are
reviewed for plain error. See United States v. Medina-Torres, 703 F.3d 770,
773 74 (5th Cir. 2012). Lopez must therefore show a forfeited error that was
“clear or obvious, rather than subject to reasonable dispute,” and that affected
her substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If
she does, we may correct the error if it seriously affects the integrity, fairness
or public reputation of the court proceedings. Id.
      When a defendant is convicted of multiple counts, and the highest
statutory maximum sentence is less than “the total punishment, then the
sentence imposed on one or more of the other counts shall run consecutively,
but only to the extent necessary to produce a combined sentence equal to the
total punishment.”     U.S.S.G. § 5G1.2(d).      Lopez argues that her “total
punishment” is her revised guideline minimum sentence of 108 months, so that
a 120-month sentence exceeded her total punishment and could not therefore
be made consecutive to go above 120 months. However, “total punishment” is



                                        2
    Case: 13-41200    Document: 00512788802      Page: 3   Date Filed: 10/01/2014


                                 No. 13-41200

the “length of the sentences [as] determined by the court after determining . . .
the defendant’s guideline range.” § 5G1.2, comment. (n.1). Total punishment
encompasses any sentence within the guideline range. See United States v.
Williams, 602 F.3d 313, 319 (5th Cir. 2010) (reasoning that total punishment
could not exceed the top of the guideline range); United States v. Kings, 981
F.2d 790, 798 (5th Cir. 1993) (speaking in terms of the total punishment
“range” and affirming a sentence at the top of the guideline range). Lopez has
failed to show any error that was “clear or obvious, rather than subject to
reasonable dispute.” Puckett, 556 U.S. at 135.
      To succeed on her vindictive-sentence claim, Lopez must first show that
the second sentence was more severe than the first. See United States v.
Vontsteen, 950 F.2d 1086, 1092 (5th Cir. 1992) (en banc). We “compare the
total original sentence to the total sentence after resentencing. If the new
sentence is greater than the original sentence, the new sentence is considered
more severe.” United States v. Campbell, 106 F.3d 64, 68 (5th Cir. 1997).
Because the 135-month second sentence is the same as the original sentence,
Lopez has not identified any error. Moreover, the district court gave objective
reasons for imposing the same sentence, and the court considered evidence of
Lopez’s rehabilitation while in prison but was unswayed. Cf. Pepper v. United
States, 131 S. Ct. 1229, 1241 (2011) (holding that a court on resentencing may
consider a defendant’s post-sentence rehabilitation).
      Moreover, because Lopez’s new sentence was within a correct guideline
range, it is presumed reasonable and is not presumed to have adversely
affected her substantial rights. See States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006); United States v. Garcia-Carrillo, 749 F.3d 376, 379 (5th Cir. 2014).
The judgment is AFFIRMED.




                                       3